Case 1:17-cv-08043-RA-KNF Document 72 Fil

 

 

 

USDC-SDNY
DOCUMENT

UNITED STATES DISTRICT COURT BOC ey BILE

SOUTHERN DISTRICT OF NEW YORK DATE FILED:Q{\7\2.014

 

MARIO PASSANTE, individually and on
behalf of all other employees similarly
situated,

Plaintiff, No. 17-CV-8043 (RA)

v. ORDER

THOMAS MAKKOS, NELLO BALAN,
AND MADISON GLOBAL, LLC,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

A post-discovery conference in this matter will take place on October 4, 2019, at
3:30 p.m. No later than one week in advance of the conference the parties shall submit a joint
letter updating the Court on the status of the case, including what efforts the parties have made to

settle the action.

SO ORDERED.
Dated: September 12, 2019
New York, New York —

 

Ronrtie Abrams
United States District Judge

 
